                         EXHIBIT G




Case 3:17-cv-00072-NKM-JCH Document 529-7 Filed 07/23/19 Page 1 of 3 Pageid#: 5950
From:                                       Ken Kim <kkim@idsinc.com>
Sent:                                       Thursday, July 18, 2019 1:39 PM
To:                                         Michael Bloch
Cc:                                         Jessica Phillips
Subject:                                    RE: Sines v. Kessler


Hi Mike:

Elliot Kline has not yet signed the updated contract nor have we received any of his materials ‐ we have not received any
communications from Elliot Kline.

Regards,
Ken

Kenneth Kim
Project Manager
Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 1 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Michael Bloch <mbloch@kaplanhecker.com>
Sent: Wednesday, July 17, 2019 10:39 PM
To: Ken Kim <kkim@idsinc.com>
Cc: Jessica Phillips <jphillips@bsfllp.com>
Subject: Sines v. Kessler

[EXTERNAL SENDER]
Hey Ken, just wanted to confirm that Mr. Kline still has not signed the vendor contract and that you have not received
any of his materials. Please let me know. Thanks.

Michael Bloch | Kaplan Hecker & Fink LLP
Counsel
350 Fifth Avenue | Suite 7110
New York, New York 10118
(W) 929.367.4573 | (M) 646.398.0345
mbloch@kaplanhecker.com



This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.
INFORMATION CLASSIFICATION NOTICE: This electronic communication (including any attachments) is
intended to be viewed only by the individual(s) to whom it is addressed. It may contain information that is
privileged, proprietary, confidential and/or protected from disclosure by applicable law. Any disclosure,
dissemination, distribution, copying, exporting or other use of this communication or any attached document(s)
other than for the purpose intended by the sender is strictly prohibited without prior written permission from the


    Case 3:17-cv-00072-NKM-JCH Document 529-7 Filed 07/23/19 Page 2 of 3 Pageid#: 5951
sender. If you have received this communication in error, please notify the sender immediately by reply e-mail
and promptly destroy all electronic and printed copies of this communication and any attached documents.




   Case 3:17-cv-00072-NKM-JCH Document 529-7 Filed 07/23/19 Page 3 of 3 Pageid#: 5952
